468 F.2d 620
Patrick DOYLE et al., Appellants,v.MUNICIPAL COMMISSION OF the STATE OF MINNESOTA et al., Appellees.
No. 72-1320.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 20, 1972.Decided Nov. 14, 1972.

Keith D. Kennedy, St. Louis Park, Minn., for appellants.
Philip W. Getts, Sp. Asst. Atty. Gen., St. Paul, Minn., and Charles Richardson, Red Wing, Minn., for appellees.
Before LARAMORE,* United States Court of Claims Judge, and BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
In this case, the appellants, residents of Burnside Township, seek to enjoin the consolidation of their township with the nearby City of Red Wing, Minnesota.  They claim that the procedures under which a state agency1 effected consolidation of these two units of local government denied the residents of the township, who were unwillingly absorbed into the city, their constitutional rights to equal protection and due process.  Ruling that the plaintiffs' complaint raised no substantial constitutional claim, the district court (Chief Judge Devitt) refused appellants' request to convene a three-judge court and dismissed the action for want of jurisdiction.  Appellants brought this timely appeal.


2
We have reviewed the record on appeal, and it is apparent that appellants' claim of infringement of their constitutional rights is without merit as demonstrated by Judge Devitt's opinion published at 340 F.Supp. 841 (D.Minn. 1972).  We affirm on the basis of that opinion.



*
 Sitting by designation


1
 The Minnesota Municipal Commission, an agency of the State of Minnesota, directed consolidation of Burnside Town-ship and the City of Red Wing pursuant to Minn.Stat.Ann., Ch. 414 (Cum.Supp. 1972)